                                         Case 3:19-md-02913-WHO Document 977 Filed 09/18/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                         Case No. 19-md-02913-WHO
                                         In Re: Juul Labs, Inc., Marketing, Sales
                                   8     Practices, and Products Liability Litigation
                                                                                             ORDER REGARDING SEPTEMBER 21,
                                   9                                                         2020 HEARING AND CASE
                                                                                             MANAGEMENT CONFERENCE;
                                  10                                                         TENTATIVE OPINIONS

                                  11

                                  12            In advance of the September 21, 2020 hearing on the first group of motions to dismiss, I
Northern District of California
 United States District Court




                                  13   provide the following guidance.

                                  14            Each side (defendants collectively and plaintiffs collectively) will have up to two hours of

                                  15   argument time each. How each side allocates their two hours of argument time is up to them, but

                                  16   the allocation should be informed by the tentative opinions provided below. The hearing on the

                                  17   motions will not exceed four hours in total. Motions will be heard in the order they appear in

                                  18   the tentatives below. I will take a 15-minute break in the morning and a lunch break at noon or

                                  19   shortly after.

                                  20            On or before 8:00 am PST Monday September 21, 2020, Liaison Counsel for defendants

                                  21   and Co-Lead plaintiffs’ counsel shall email WHOpo@cand.uscourts.gov and

                                  22   WHOcrd@cand.uscourts.gov a list of attorneys who are expected to argue during the hearing on

                                  23   the motions and, separately, during the Case Management Conference. There is no limit on the

                                  24   number of attorneys who may address the substantive issues, and I generally encourage parties to

                                  25   allow more junior attorneys and/or attorneys who have not yet appeared before me to argue issues

                                  26   for which they had significant responsibility. That said, I do not want to hear argument for the

                                  27   sake of argument; the choice of who argues should be informed by the tentative opinions and time

                                  28   limit.
                                         Case 3:19-md-02913-WHO Document 977 Filed 09/18/20 Page 2 of 5




                                   1          At the conclusion of the hearing on the motions, I will start the Case Management

                                   2   Conference. There will be no liaison and Lead Counsel pre-meeting prior to the Case

                                   3   Management Conference.

                                   4

                                   5   TENTATIVE OPINIONS

                                   6          To help guide the parties in allocating their argument time, I provide the following

                                   7   tentative opinions.

                                   8   Motions to Stay or Dismiss Under Primary Jurisdiction Doctrine

                                   9          The motions should be DENIED. While the FDA is considering JLI’s PMTA and its

                                  10   determination will likely have relevance to a subset of the claims at issue in these MDL

                                  11   proceedings, the TCA leaves significant room for state law claims to proceed irrespective of what

                                  12   the FDA determines on JLI’s PMTA and the relevance of the FDA’s determination as to some
Northern District of California
 United States District Court




                                  13   claims does not justify the significant delay a stay would impose on these proceedings.

                                  14   Motions to Dismiss Based on Preemption

                                  15          The motions should largely be DENIED, without prejudice to preemption arguments being

                                  16   re-raised if and when the FDA issues additional regulations or rulings relevant to JLI’s products or

                                  17   ENDS more generally. At this juncture, the Court is inclined to adhere to the lines drawn in the

                                  18   Colgate Orders regarding preemption, including with respect to claims asserted against the

                                  19   Retailer Defendants.

                                  20          Plaintiffs shall be prepared to address why the otherwise expressly-saved product liability

                                  21   claims based on a failure to warn of nicotine addiction on product packaging are not subject to

                                  22   conflict preemption principles. Both sides shall identify the strongest caselaw for their opposing

                                  23   positions on whether despite the savings clause some product liability claims can nonetheless be

                                  24   subject to conflict preemption.

                                  25          The parties shall be prepared to discuss when I should address conflict preemption (based

                                  26   on specific standards that have been or will be promulgated by the FDA).

                                  27   Motions to Dismiss RICO Claims

                                  28          The motions should be GRANTED in part, with leave to amend. Plaintiffs shall be
                                                                                        2
                                           Case 3:19-md-02913-WHO Document 977 Filed 09/18/20 Page 3 of 5




                                   1   prepared to address the sufficiency and plausibility of their allegations with respect to the (1)

                                   2   distinctness of the Enterprise; (2) Veratad’s role in the scheme to defraud and the individual

                                   3   defendants knowledge of and interactions with Veratad as part of the Enterprise; and (3) if certain

                                   4   alleged acts of wire or mail fraud are not independently actionable (under the Noerr-Pennington

                                   5   doctrine, or as opinion or puffery) whether they still have sufficient evidence of both the scheme

                                   6   to defraud and the requisite pattern of predicate acts.

                                   7   Motions to Dismiss California Claims

                                   8            The motions should be DENIED, or granted in very limited part to allow leave to amend

                                   9   (for example, with respect to the CLRA venue declaration and to expressly allege inadequate

                                  10   remedies at law). Given the clarifications plaintiffs make in their oppositions to defendants’

                                  11   motions, the scope of some of the claims may be narrowed and types of relief limited as to some

                                  12   of the defendants, but the claims themselves are adequately alleged and survive.
Northern District of California
 United States District Court




                                  13            The Court is not inclined to address, at this juncture, any CAC claims other than those

                                  14   asserted under California law. A separate briefing schedule can be set to challenge the adequacy

                                  15   of other state law claims and, relatedly, adequacy and jurisdiction of the Court over non-California

                                  16   plaintiffs and defendants under those other state law claims. As for the California claims, specific

                                  17   jurisdiction is adequately alleged against each Director Defendant.

                                  18   Motions to Dismiss the Government Entity Complaints1

                                  19            JLI’s motion to dismiss plaintiffs’ public nuisance and negligence claims based on the

                                  20   municipal cost recovery rule should be DENIED. Plaintiffs’ request for abatement falls under the

                                  21   public nuisance exception. It appears the doctrine is not applicable to plaintiffs’ negligence

                                  22   claims, for which they seek punitive damages, but the parties shall be prepared to address this

                                  23   issue.

                                  24            JLI’s motion to dismiss plaintiffs’ public nuisance claims should be DENIED. Contrary to

                                  25   JLI’s mischaracterization, the allegations here are not premised on a defect of the JUUL products,

                                  26
                                  27   1
                                        Gross negligence and punitive damages are not cognizable causes of action. Plaintiff’s gross
                                  28   negligence allegations are deemed subsumed in their negligence cause of action. Punitive
                                       damages remain as a requested form of relief.
                                                                                      3
                                         Case 3:19-md-02913-WHO Document 977 Filed 09/18/20 Page 4 of 5




                                   1   but rather on JLI’s promotion of JUUL to youth and efforts to create and maintain an e-cigarette

                                   2   market based on youth sales. Plaintiffs sufficiently plead interference with a public right (public

                                   3   health), JLI’s control over the nuisance-causing instrumentality (marketing and distribution

                                   4   targeted at the youth population), and a special injury that is unique to the schools and different

                                   5   from the harm suffered by the general public. It appears that Santa Cruz County has also

                                   6   sufficiently pleaded a special injury for its non-representative public nuisance claim, but plaintiffs

                                   7   shall be prepared to respond to the arguments raised in JLI’s reply brief.

                                   8            JLI’s motion to dismiss plaintiffs’ negligence claims should be DENIED. It is foreseeable

                                   9   that school districts would bear the costs of combating a youth e-cigarette crisis allegedly created

                                  10   by JLI’s conduct in designing a product that appealed to young users and marketing it directly to

                                  11   youth. Public policy considerations weigh in favor of finding a duty and thwart limitless or

                                  12   unbounded liability concerns. The economic loss doctrine does not bar these claims in Arizona,
Northern District of California
 United States District Court




                                  13   Florida, and New York. Plaintiffs shall be prepared to discuss whether California and

                                  14   Pennsylvania courts have similarly refused to apply the doctrine outside the product liability

                                  15   context, as is the case here, or other reasons why their negligence claims would not be barred by

                                  16   the doctrine in those states.

                                  17            JLI’s motion to dismiss the consumer protection claims for failure to allege actual damages

                                  18   should be DENIED. The school districts’ alleged damages are not derivative of the student users’

                                  19   damages or personal injuries.

                                  20            Altria’s motion to dismiss for failure to state a claim should be DENIED. Plaintiffs

                                  21   sufficiently allege Altria’s role in creating and maintaining the youth e-cigarette crisis, which

                                  22   began before it formally invested in JLI in December 2018. These allegations form the basis of

                                  23   plaintiffs’ public nuisance, negligence, and consumer protection claims. I must accept these non-

                                  24   conclusory allegations as true. Altria’s attempt to factually dispute them is inappropriate at this

                                  25   stage.

                                  26            JLI and Altria’s motion to dismiss the public nuisance and negligence claims for failure to

                                  27   plead proximate causation should be DENIED. Plaintiffs sufficiently allege that each defendant’s

                                  28   alleged conduct was a substantial factor in causing them harm. Their state law claims survive
                                                                                         4
                                         Case 3:19-md-02913-WHO Document 977 Filed 09/18/20 Page 5 of 5




                                   1   even if the more stringent RICO proximate cause standard is not satisfied.

                                   2          The Management Defendants’ motion to dismiss for lack of personal jurisdiction should be

                                   3   DENIED. Specific personal jurisdiction is proper due to the impact of the Management

                                   4   Defendants’ nationwide conduct on the forum states, from which plaintiffs’ claims arise.

                                   5          The Management Defendants’ motion to dismiss for failure to state a claim should also be

                                   6   DENIED. Plaintiffs sufficiently describe the Management Defendants’ personal participation,

                                   7   both as a unit and individually, in designing the product to appeal to youth, developing the youth-

                                   8   targeted marketing strategy, and/or approving the implementation of that strategy while knowing

                                   9   the potential harmful appeal to youth users. These allegations form the basis of plaintiffs’ public

                                  10   nuisance, negligence, and consumer protection claims. It is clear that courts in Arizona,

                                  11   California, New York and Pennsylvania have recognized individual liability for a public nuisance

                                  12   tort. The parties shall be prepared to address whether Florida courts do too. Plaintiffs shall also
Northern District of California
 United States District Court




                                  13   be prepared to respond to the Management Defendants’ argument that abatement is impossible

                                  14   when an individual director is no longer part of the corporation or has no authority to take action

                                  15   on behalf of the corporation without the consent of the board of directors.

                                  16          IT IS SO ORDERED.

                                  17   Dated: September 18, 2020

                                  18
                                  19
                                                                                                    William H. Orrick
                                  20                                                                United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                         5
